Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 4/7/2020.   
Claims 1-6 are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “a perimeter” such that “a perimeter” around the position sensor, and “a perimeter” around a corresponding one of the plurality of electronic components.  It is vague and indefinite.  No structure or object of said “perimeter” being defined.  
	Claim 2 recites “the support portion”.  It is vague and indefinite.  There is insufficient antecedent basis for this limitation in the claim.  “support portion” was not defined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HAMADA (US 20190300047 A1).  
As for claim 1, HAMADA discloses a rotary actuator for a shift-by-wire system of a vehicle (preamble – effect of intended use), the rotary actuator comprising: 
an electric motor (8, Fig. 1) [0028]; 
a plurality of electronic components (Figs. 3-11), which are configured to control an operation of the electric motor; 
a control circuit board (31), to which the plurality of electronic components are installed (Fig. 8); 
a position sensor (39), which is installed to the control circuit board and is configured to sense a rotational position of a rotor or a motor shaft of the electric motor [0077]; and 
a plurality of displacement limiting supports (26, markup 1) that support the control circuit board such that the plurality of displacement limiting supports limit displacement of the control circuit board, 
wherein one or more of the plurality of displacement limiting supports (28) are installed at a part or along an entire of a perimeter (see markup 1 – an imaginary circle from the sensor 39 to 26) around the position sensor, and 
another one or more of the plurality of displacement limiting supports are installed at a part or along an entire of a perimeter (see markup 2 – an imaginary circle from a component 29 to 26) around a corresponding one of the plurality of electronic components.

    PNG
    media_image1.png
    325
    525
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    311
    357
    media_image2.png
    Greyscale

As for claim 3, HAMADA discloses the rotary actuator according to claim 1, wherein the plurality of displacement limiting supports (26) include at least one fixing displacement limiting support that has a receiving portion (27), which contacts one of two opposite surfaces of the control circuit board [0055], and a fixing portion (“fixing bolt”) [0068], which fixes the control circuit board to the receiving portion of the at least one fixing displacement limiting support.   
As for claim 6, HAMADA discloses the rotary actuator according to claim 3, wherein the fixing portion is: one of a fastening member (“fixing bolt”) [0068], a bonding agent, a welding portion, a swaging portion, a press-fixing portion and a press-fitting portion; or a combination of any two or more of the fastening member, the bonding agent, the welding portion, the swaging portion, the press-fixing portion and the press-fitting portion.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over HAMADA.  
As for claim 2, HAMADA discloses the rotary actuator according to claim 1, wherein the plurality of displacement limiting supports (26) include at least one urging displacement limiting support that has a receiving portion (27), which contacts one of two opposite surfaces of the control circuit board [0055], and an urging portion (“fixing bolt”) [0068].  HAMADA does not explicitly describe “which urges the control circuit board toward the support portion”, but it is obvious to have the function by tightening the bolt with thread.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over HAMADA in view of MOTODA et al (US 20140265749 A1).  
As for claim 4, HAMADA discloses the rotary actuator according to claim 2, comprising a case (11), which rotatably supports the motor shaft (14), and a cover (12), which serves as a lid for the control circuit board, wherein: the at least one urging displacement limiting support (27 and bolt) clamps the control circuit board between the receiving portion (27), which is formed at the case (heat sink is considered with the case), and the urging portion (bolt). HAMADA is silent to disclose the urging portion (bolt), which is placed at the cover.  MOTODA discloses urging portion (bolt 46 to be hole 21a), which is placed at the cover (Figs. 8-10). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for reduced thermal interference.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over HAMADA in view of SCHEJA (US 20180042106 A1).   
As for claim 5, HAMADA discloses the rotary actuator according to claim 2 but silent to disclose the urging portion is an elastic member.  SCHEJA discloses an urging portion (50, Fig. 2), which urges control circuit board (40) toward support portion (16) wherein the urging portion is an elastic member [0029, 0059].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for advantageous securing.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834